ATTORNEY GRIEVANCE COMMISSION                          * In the
OF MARYLAND
                                                       * Court of Appeals

                                                       * of Maryland
  v.
                                                       * Misc. Docket AG No. 14,

GILBERT BABER                                          * September Term, 2015



                                        ORDER


       This matter, having come before the Court upon the filing of a Petition for

Disciplinary or Remedial Action and request for interim suspension pursuant to Maryland

Rule 16-773(d), with attached certified copy of an opinion of the District of Columbia

Court of Appeals dated January 15, 2015, disbarring Respondent, Gilbert Baber, from the

practice of law in the District of Columbia; and it appearing that Gilbert Baber is also a

member of the Bar of this Court; it is this 13th day of May, 2015,

       ORDERED, by the Court of Appeals of Maryland, that Respondent, Gilbert

Baber, be, and he is hereby, indefinitely suspended, effective immediately, from the

further practice of law in the State of Maryland, pending further order of this Court,

pursuant to Maryland Rule 16-773(d); and it is further,

       ORDERED that the Clerk of this Court shall strike the name Gilbert Baber from

the register of attorneys, pursuant to Maryland Rule 16-760(e), shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.




                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge